Citation Nr: 0003501	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-33 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for peripheral neuropathy 
and soft tissue sarcoma due to exposure to Agent Orange.

Entitlement to service connection for bilateral carpal tunnel 
syndrome, degenerative joint disease, a disability of both 
hips, a disability of both shoulders, and a neck disability.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969, including service in Vietnam.  His decorations include 
the Purple Heart Medal and the Bronze Star Medal.  

The veteran has been granted service connection for post-
traumatic stress disorder, evaluated as 50 percent disabling, 
and for tinnitus, evaluated as 10 percent disabling.  

In February 1979, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a claimed injury 
to the low back and a skin condition, noting that such 
disabilities were not shown in service or until many years 
thereafter.  In 1997, the veteran sought to reopen the claim 
for service connection for a chronic back condition.  He also 
submitted claims for service connection for other 
disabilities, listed on the first page of this decision.  

In a rating decision dated in November 1997, the regional 
office denied service connection for all of the claimed 
disabilities on the basis that the claims were not well 
grounded without mentioning the denial of service connection 
for a low back disability by the Board in its decision in 
February 1979.  The Board has interpreted the present appeal 
as presenting the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a low back disability.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented to reopen the claim).  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  In February 1979, the Board denied entitlement to service 
connection for residuals of a back injury.  

3.  The additional evidence submitted since the Board 
decision of February 1979 denying service connection for 
residuals of a back injury is cumulative and redundant.  

4.  Such evidence, by itself or with evidence previously 
considered, is not so significant that it must be considered 
in order to fairly decide the merits of the claim, as such 
evidence does not contribute significantly to clarify the 
circumstances surrounding the origins or onset of the 
disability.  

5.  Peripheral neuropathy and soft tissue sarcoma were not 
present in service and have not been demonstrated after 
discharge from service.  

6.  Bilateral carpal tunnel syndrome, degenerative joint 
disease, a disability of both hips, a disability of both 
shoulders, and a neck disability were not present in service.  

7.  These disabilities, if present currently, were first 
manifested many years after discharge from service and have 
not been medically shown to be related to any incident or 
disability treated in service, or to any service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board decision in 
February 1979 denying service connection for residuals of a 
low back injury is not new and material; therefore, it is 
insufficient to reopen the veteran's claim for service 
connection for this disability.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has not submitted well-grounded claims for 
service connection for peripheral neuropathy or a soft tissue 
sarcoma as incurred in or aggravated by service, or as the 
result of exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).  

3.  The veteran has not submitted well-grounded claims for 
service connection for bilateral carpal tunnel syndrome, 
degenerative joint disease, a disability of the hips, a 
disability of both shoulders, and a neck disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he served in Vietnam, 
that he was exposed to Agent Orange, and that he developed 
peripheral neuropathy and a soft tissue sarcoma as the result 
of his exposure to Agent Orange.  He contends that the 
itching over his body is due to a soft tissue sarcoma.  He 
also contends that he was involved in a mine explosion in 
service, injuring his back.  He further maintains that he 
developed degenerative joint disease, a disability of both 
hips, a disability of both shoulders, carpal tunnel syndrome, 
and a neck disability as the result of his service.  

I.  Background

In February 1967, service medical records show that the 
veteran was seen for complaints of a rash on the body.  He 
was hospitalized for several days for treatment of rubella.  
On a routine examination in April 1967, clinical evaluation 
was essentially normal.  

On June 17, 1968, the veteran was seen after he was struck in 
the helmet by a fragment during heavy contact with the enemy.  
He was stunned and dizzy for about five minutes, but did not 
lose consciousness.  Vision was blurred.  There was no 
paralysis.  He was evacuated for observation and 
hospitalization.  A hospital record indicates that the 
veteran was hospitalized for three days for treatment of a 
superficial laceration and contusion of the left forearm, 
with no artery or nerve involvement.  A second diagnosis was 
cerebral concussion, mild, with no artery or nerve 
involvement.  He was then returned to full duty.  On 
examination for separation from service in March 1969, 
clinical evaluation was normal.  

An initial claim for service connection was received from the 
veteran in May 1977 in which he claimed that he had had a 
nagging backache since Vietnam and that he had had a skin 
condition since Vietnam.  On a Department of Veterans Affairs 
(VA) examination in August 1977, the veteran indicated that 
he had chronic backaches since landing on his back when he 
was wounded in service, and that he had a chronic skin 
condition on his lower legs when his legs were wet.  

On a special examination, there were small hyperpigmented 
areas of the lower third of both legs, residuals from skin 
infection.  There was no active infection or lesion on the 
examination.  There were no palpable nodes in the neck, 
axillae, or groin.  Examination of the musculoskeletal system 
showed no deformity, swelling, tenderness, or instability of 
the joints.  There was no atrophy or hypertrophy of the 
muscles, and all motions of the joints were within normal 
range.  There was no muscle tenderness or spasm of the 
paravertebral muscles, and there was normal range of motion 
in the low back.  Walking on heels and toes was well 
performed.  Straight leg raising test was normal.  
Neurological examination showed no motor or sensory deficits.  
X-rays of the dorsolumbosacral spine were normal.  

The diagnoses included residual scars, "jungle rot" of the 
feet, and chronic lumbosacral strain.  At a hearing at the 
regional office in April 1978, the veteran stated that he was 
involved in an explosion, thrown through the air, and landed 
hard on his back.  He stated that his back started to hurt 
soon thereafter, and that he also had problems with a skin 
condition after serving in Vietnam.  

In February 1979, the Board denied entitlement to service 
connection for a claimed back injury and for a skin 
condition.  

A report from a private physician, dated in 1974 and received 
in 1978, indicates that the veteran was seen for complaints 
involving the right shoulder, with a history of an injury to 
the right shoulder while on the job as a truckdriver in June 
1972.  The diagnosis was post-traumatic arthritis of the 
right glenohumeral joint, mild.  

VA outpatient medical reports in the early 1980's show 
treatment for a skin condition, manifested by vesicular 
lesions over various parts of the body.  The diagnostic 
assessment was probable lichen planus, with the veteran 
providing a history that this problem had been present since 
1969.  

In 1993, the veteran was hospitalized at a VA medical 
facility for treatment of post-traumatic stress disorder.  It 
was noted that he had complaints of numbness in the right 
wrist and arm, and examination resulted in the diagnosis of 
carpal tunnel syndrome of the right wrist.  He also 
complained of chronic pruritus of the legs.  Neurological and 
physical examination was otherwise normal.  The veteran was 
also hospitalized on different occasions in 1995, with no 
findings or diagnoses relating to the claimed disabilities.  

VA outpatient treatment reports from the 1990's were also 
received.  In June 1993, the veteran complained of a lump in 
the neck, and numbness in the right hand and arm.  He 
complained of right hand and arm numbness in 1997, with a 
diagnosis of right arm tendinitis.  In January 1998, he was 
seen for complaints involving a skin rash, and the diagnosis 
was lichen planus, and a history of hepatitis C.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The threshold question that must be resolved with respect to 
a claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, soft tissue sarcoma shall be 
service connected if manifested to a compensable degree at 
any time following service; however, acute and subacute 
peripheral neuropathy (as well as chloracne or other acneform 
disease consistent with chloracne) must be manifested to a 
compensable degree within one year of last exposure to the 
herbicide, which is presumed to be the last date on which the 
veteran served in the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  38 C.F.R. §§ 3.307, 3.309.  A veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam between January 9, 1962, and May 7, 
1975, and has a disease listed in 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. §§ 3.307, 3.309.  

In this case, the service medical records do not establish 
the presence of chloracne or an acneform disorder consistent 
with chloracne, a soft tissue sarcoma, or peripheral 
neuropathy in service, and the medical records after 
discharge from service fail to show the presence of such 
disabilities.  While the veteran was treated following 
service for a chronic skin condition, a lump in the neck, and 
complaints involving the right upper extremity, chloracne or 
an acneform disorder, peripheral neuropathy, and a soft 
tissue sarcoma were not diagnosed.  In addition, the Board 
denied service connection for a chronic skin condition in 
1979.  The veteran has contended on appeal that the itching 
on his skin is due to a soft tissue sarcoma, but the present 
medical record does not show any such etiologic relationship 
or present any such diagnosis.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to that effect is required.  Grottveit.  
While the veteran's service in Vietnam has been considered, 
the claims for service connection for peripheral neuropathy 
and a soft tissue sarcoma due to exposure to Agent Orange are 
not well grounded.  Epps; Caluza.  

In addition, the service medical records are completely 
negative for any complaints, findings, or diagnoses 
indicative of carpal tunnel syndrome, degenerative joint 
disease, a disability of the hips, a disability of both 
shoulders, or a neck disability.  Carpal tunnel syndrome of 
the right wrist was shown more than 20 years after discharge 
from service, and carpal tunnel syndrome of the left wrist 
has not been diagnosed after discharge from service.  A 
disability of the right shoulder was found in 1974, but the 
physician indicated that such disability was related to an 
industrial accident in 1972.  A neck disability, a disability 
of the left shoulder, and a disability of the hips has not 
been diagnosed after discharge from service.  Basically, 
these disabilities, if present after service, have not been 
medically shown to be etiologically related to any disorder 
treated in service, any incident in service, or any service-
connected disability.  Accordingly, the claims for service 
connection for these disabilities are not well grounded.  
Epps; Caluza.  

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence that bears directly and substantially on the 
specific matter under consideration and that is neither 
cumulative nor redundant.  Such evidence, by itself or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a). 

In this case, the Board in 1979 denied service connection for 
residuals of an injury to the low back.  The evidence then of 
record included service medical records that showed that the 
veteran was struck in the helmet by a shell fragment from a 
mine explosion and was hospitalized for three days for a 
concussion and a superficial laceration of the left forearm.  
He was returned to duty after the three days of 
hospitalization, and examination at discharge from service 
was essentially normal.  There was no mention of any back 
injury or back condition in service.  

The veteran submitted an initial claim for service connection 
for residuals of a back injury in 1977.  The 1977 VA 
examination contained X-rays of the low back that were normal 
and a physical examination of the musculoskeletal system, 
including the low back, which was also normal.  The Board in 
February 1979 denied the veteran's claims for service 
connection for residuals of a back injury on the basis that 
such disability had not been shown in service or within a 
relatively short time after discharge from service.  There 
was no medical evidence linking any disability of the low 
back noted after discharge from service to the veteran's 
service or any incident in service.  

The medical evidence since 1979 does not provide any medical 
basis to establish that any current disability of the low 
back area is related to service or to any incident in 
service.  In fact, the medical evidence since 1979 fails to 
show evidence of a significant and chronic back disability.  
In any event, the medical evidence introduced since February 
1979 is cumulative and redundant in nature, and does not 
provide new and material evidence to reopen the claim.  Such 
evidence, including the veteran's statements, is repetitive 
in nature, having been previously considered by the Board in 
its 1979 decision.  The additional evidence, moreover, is not 
so significant that it needs to be considered in order to 
fairly decide the merits of the claim.  

Accordingly, new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury (low back 
disability).  


ORDER

Service connection for peripheral neuropathy and a soft 
tissue sarcoma due to exposure to Agent Orange is denied.  

Service connection for bilateral carpal tunnel syndrome, 
degenerative joint disease, a disability of both hips, a 
disability of both shoulders, and a neck disability is 
denied.  

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a low back disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

